ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_01_FR.txt.                      316 	




                          DÉCLARATION DE M. LE JUGE YUSUF, VICE-­PRÉSIDENT

                     [Texte original français]

                        1. Selon le paragraphe 1 de l’article 80 du Règlement, deux conditions
                     doivent être réunies pour que la Cour puisse connaître d’une demande
                     reconventionnelle en même temps que de la demande principale : il faut
                     que la demande reconventionnelle « relève de sa compétence » et qu’elle
                     « [soit] en connexité directe avec l’objet de la demande de la partie adverse ».
                        2. La Cour a analysé cette seconde exigence — la condition de
                     connexité directe — dans les précédentes affaires où il lui a fallu statuer
                     sur la recevabilité de demandes reconventionnelles. En revanche, elle n’a
                     pas précisé ce que recouvre la première — la nécessité pour la demande
                     reconventionnelle de « rel[ever] de sa compétence » — dans le contexte de
                     l’article 80. Ce flou entourant l’élément juridictionnel peut laisser à penser
                     que la Cour doit, en tout état de cause, se reposer la question de sa com-
                     pétence pour chaque demande reconventionnelle. Or, si cette démarche
                     est bien sûr nécessaire dès lors que le titre de compétence invoqué dans le
                     cadre des demandes reconventionnelles diffère de celui sur lequel le requé-
                     rant s’appuie dans le cadre de la demande principale, je m’emploierai
                     dans la présente déclaration à expliquer qu’elle ne s’impose pas lorsque le
                     titre de compétence est le même. En conséquence, il n’y avait pas non plus
                     lieu pour la Cour de chercher à déterminer s’il existait un différend entre
                     les Parties en l’espèce.


                             I. Compétence en vertu du paragraphe 1 de l’article 80
                                                 du Règlement

                        3. L’un des principaux points de désaccord entre les Parties, en l’es-
                     pèce, a trait à la condition de compétence énoncée à l’article 80. Pour la
                     Colombie, la compétence visée à l’article 80 s’entend de la compétence de
                     la Cour pour connaître de la demande principale. Selon elle, « [l]a Cour
                     ayant estimé avoir compétence à l’égard de la procédure principale, sa
                     compétence est également établie pour ce qui est des demandes reconven-
                     tionnelles ». Le Nicaragua, lui, avance que les demandes reconvention-
                     nelles sont des actes juridiques autonomes pour lesquels la compétence
                     doit s’apprécier de nouveau.
                        4. Le Nicaragua a raison de relever que la Cour a qualifié ce type de
                     demandes d’« acte[s] juridique[s] autonome[s] ayant pour objet de sou-
                     mettre une prétention nouvelle au juge … [et] ainsi d’élargir l’objet initial
                     du litige en poursuivant des avantages autres que le simple rejet de la
                     prétention du demandeur à l’action » (Application de la convention pour la
                     prévention et la répression du crime de génocide (Bosnie-­     Herzégovine

                     31




4 CIJ1127.indb 342                                                                                      17/04/18 11:10

                     317 	    droits souverains et espaces maritimes (décl. yusuf)

                     c. Yougoslavie), demandes reconventionnelles, ordonnance du 17 décembre
                     1997, C.I.J. Recueil 1997, p. 256, par. 27).
                        5. Toutefois, cette nature autonome n’est que l’une des caractéristiques
                     de pareilles demandes. Comme l’a souligné la Cour dans son ordonnance
                     sur les demandes reconventionnelles en l’affaire relative à l’Application
                     de la convention pour la prévention et la répression du crime de génocide
                     (Bosnie‑Herzégovine c. Yougoslavie), elles sont aussi intimement liées à la
                     procédure découlant de la demande principale :
                             « [Une demande reconventionnelle] s[e] rattache [à la demande
                          principale], dans la mesure où, formulée à titre « reconventionnel »,
                          elle [y] riposte … ; … il s’agit essentiellement de réaliser une écono-
                          mie de procès tout en permettant au juge d’avoir une vue d’ensemble
                          des prétentions respectives des deux parties et de statuer de façon
                          plus cohérente ; … la recevabilité des demandes reconventionnelles
                          est nécessairement fonction des buts ainsi poursuivis et sujette à des
                          conditions propres à prévenir les abus. » (Ibid., p. 256-257, par. 27
                          et 30.)
                            6. C’est cette seconde caractéristique — le lien étroit qui rattache la
                         demande reconventionnelle à la demande principale — qui permet au juge
                         de réaliser une économie de procès en lui offrant une vue d’ensemble plus
                         précise et détaillée de l’ensemble des faits intéressant le différend dont il est
                         saisi. Ainsi, la demande reconventionnelle vient se greffer à la procédure
                         découlant de la demande principale. Les demandes reconventionnelles
                         sont, pourrait-on dire, à la fois autonomes d’un point de vue fonctionnel,
                         en ce qu’elles sont traitées séparément de la demande principale, et inci-
                      dentes, en ce qu’elles doivent s’ajouter à la procédure principale.
                            7. Au paragraphe 67 de la présente ordonnance, la Cour affirme que,
                      une fois « établi[e] sa compétence pour connaître d’une affaire, elle a com-
                      pétence pour en examiner toutes les phases », en ce compris les procédures
                      incidentes, dont relèvent les demandes reconventionnelles. Elle précise
                      qu’elle ne saurait être privée d’une compétence déjà établie au motif que
                      ­celle-ci serait ultérieurement devenue caduque. Elle examine ensuite la
                       question de savoir si les troisième et quatrième demandes reconvention-
                       nelles présentées par la Colombie entrent dans le champ de la compétence
                       que lui a conférée l’article XXXI du pacte de Bogotá.
                            8. Je souscris de manière générale au raisonnement suivi. L’étendue de
                       la compétence de la Cour pour connaître d’un différend est strictement
                       fonction des limites fixées dans l’instrument dont elle tire cette compé-
                       tence. Il est donc impératif que la Cour, lorsqu’elle se penche sur la
                       ­recevabilité de demandes reconventionnelles présentées sur la base du
                        même titre de compétence que la demande principale, s’assure que
                        ­lesdites demandes entrent bien dans le champ de la compétence que ce
                         titre lui confère (Immunités juridictionnelles de l’Etat (Allemagne c.­
                         Italie), demandes reconventionnelles, ordonnance du 6 juillet 2010,
                         C.I.J. Recueil 2010 (I), p. 316, par. 17-31). Elle n’a pas, cependant, à
                     ­établir de nouveau sa compétence pour connaître de ces demandes.

                     32




4 CIJ1127.indb 344                                                                                           17/04/18 11:10

                     318 	   droits souverains et espaces maritimes (décl. yusuf)

                                             II. Examen par la Cour
                                           de l’existence d’un différend

                         9. La Cour, à mon sens, n’a pas poussé ce raisonnement jusqu’à sa
                     conclusion logique. Dans son arrêt sur les exceptions préliminaires, elle
                     avait déjà conclu à sa compétence, ce qui supposait, nécessairement,
                     l’existence d’un différend. Il n’y avait donc pas lieu qu’elle revînt sur la
                     question de savoir si un « différend » existait entre les Parties, comme elle
                     l’a fait dans le cadre de l’examen des troisième et quatrième demandes
                     reconventionnelles. L’existence d’un différend est déjà avérée et cela suffit
                     à établir la compétence de la Cour. A ce stade de la procédure, la Cour
                     devrait se contenter de vérifier si les demandes reconventionnelles qui lui
                     ont été soumises, d’une part, s’inscrivent dans les limites de la compétence
                     qu’elle s’était déjà déclarée posséder au titre du pacte de Bogotá, et,
                     d’autre part, présentent un lien de connexité directe, en droit et en fait,
                     avec les demandes principales.
                         10. Une telle conclusion n’est pas seulement logique, elle est aussi judi-
                     cieuse. La condition selon laquelle une demande reconventionnelle doit
                     être en connexité directe avec la demande principale offre à la Cour la
                     possibilité de prendre connaissance d’arguments se rapportant à un autre
                     aspect du différend à l’égard duquel elle s’est déclarée compétente.
                     Elle peut ainsi statuer sur ce différend en en ayant une compréhension
                     plus globale. C’est notamment sous ce rapport que les demandes
                     reconventionnelles permettent de réaliser l’économie de procès visée
                     ­
                     dans l’ordonnance rendue en l’affaire relative à l’Application de la
                     convention pour la prévention et la répression du crime de génocide
                     ­
                     (­Bosnie-­Herzégovine c. Yougoslavie), citée plus haut au paragraphe 5.
                     Point n’est besoin pour la Cour d’établir de nouveau l’existence d’un
                     ­différend.
                         11. Jusqu’ici, la Cour a essentiellement été amenée à examiner des
                      demandes reconventionnelles présentées sur la base du même titre de
                      compétence que la demande principale (voir, par exemple, Immunités juri-
                      dictionnelles de l’Etat (Allemagne c. Italie), demandes reconventionnelles,
                      ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), p. 316 ; Activités
                      armées sur le territoire du Congo (République démocratique du Congo
                      c. Ouganda), demandes reconventionnelles, ordonnance du 29 novembre
                      2001, C.I.J. Recueil 2001, p. 678 ; Plates‑formes pétrolières (République
                      islamique d’Iran c. Etats‑Unis d’Amérique), demande reconventionnelle,
                      ordonnance du 10 mars 1998, C.I.J. Recueil 1998, p. 203 ; et Application de
                      la convention pour la prévention et la répression du crime de génocide (Bos-
                      nie‑Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance
                      du 17 décembre 1997, C.I.J. Recueil 1997, p. 256). Pour autant, l’article 80
                      n’exclut pas la possibilité d’invoquer un titre de compétence autre. C’est
                      dans ce type de circonstances, et dans cette hypothèse seulement, que la
                      Cour devra examiner la question de sa compétence pour connaître d’une
                      demande reconventionnelle séparément de celle de sa compétence à
                      l’égard de la demande principale. Sa compétence pour connaître de la

                     33




4 CIJ1127.indb 346                                                                                    17/04/18 11:10

                     319 	   droits souverains et espaces maritimes (décl. yusuf)

                     demande principale ne déterminera pas alors sa compétence pour
                     connaître d’une demande reconventionnelle présentée en vertu d’un autre
                     titre, et la validité de la base de compétence invoquée dans le cas de la
                     demande reconventionnelle devra s’apprécier à la date de la présentation
                     de ­celle-ci.

                     (Signé) Abdulqawi A. Yusuf.




                     34




4 CIJ1127.indb 348                                                                               17/04/18 11:10

